DETAILED ACTION
Response to Arguments
Applicant's arguments submitted 12 May 2022 with respect to claims 1, 2, 4, 7, 8, 10, 12, 13, and 17 being rejected under 35 U.S.C. § 102(a)(1) and claims 5 and 15 being rejected under 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 8, 10, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Claus (US 2009/0306581 A1, hereinafter Claus’581) in view of either Fu et al. (US 2002/0169584 A1, hereinafter Fu’584) or Spencer et al. (US 2019/0320929 A1, hereinafter Spencer’929).
Regarding claims 1 and 12, Claus’581 discloses a surgical feedback system (e.g. title, abstract; Figs. 1-3), comprising: a surgical instrument configured to perform a particular surgical procedure defined by a control program (e.g. abstract - ocular surgical instrument for phacoemulsification; paragraphs [0004], [0005], [0007], [0010], [0021], [0022]; handpiece 110); a data source (e.g. sensor data 201, image data 204); and a surgical hub configured to communicably couple to the data source and the surgical instrument, wherein the hub comprises a control circuit (e.g. paragraph [0021] - surgical instrument controller; [0026] - host modules, controller modules; instrument control 302; [0038] - phaco instrument monitoring 301 comprises a processing logic for analyzing reported sensor data, sent to instrument control module 302, which processes data from both image analysis and sensor data to provide an appropriate instrument response), and wherein the control circuit is configured to: receive an input from the data source (e.g. [0038], [0043], [0045], [0046], [0053], [0054]; Fig. 6); analyze the received data against a stored set of data to optimize an outcome of the particular surgical procedure (e.g. paragraphs [0028], [0032], [0034], [0057]); communicate a recommendation based on the analyzed data (e.g. paragraphs [0004], [0043] - alerting the surgeon); and update/adjust the control program of the surgical instrument based on the communicated recommendation, the control program defining an operation of the surgical instrument during a particular surgical procedure (e.g. paragraphs [0004], [0007], [0021], [0024], [0045], [0060] - adjusting the instrument settings as distinguished from adjusting the parameters, disclosed as being changed for the remainder of the surgery; [0060] - tailored set of instructions).
Further regarding claims 1 and 12, Claus’581 discloses the invention substantially as claimed, but does not expressly disclose detecting an irregularity based on the received data, and requesting the surgical instrument to transmit additional data based on the detected irregularity. Claus’581 does disclose as cited above detection of surgical events from received data and the goal of delivering a desired response accurately and rapidly in order to alter a surgical procedure and/or improve the outcome by enhancing the surgeon’s ability to perform the procedure (e.g. abstract; paragraphs [0005], [0007]-[0010], [0037], [0038], [0045]). In the same problem-solving area, Fu’584 teaches that it is known when monitoring health of individuals to recognize anomalies (i.e. irregularities) based on the monitoring, diagnose the cause of the anomalies, and take corrective action based on the diagnosis. Fu’584 additionally discloses monitoring the state of the device, recognizing anomalous states of the devices, and diagnosing the cause of such anomalous states to take corrective action (e.g. paragraphs [0002], [0017]). Fu’584 discloses wherein the monitor can select to only communicate with the external device (e.g. a surgical hub) when an anomaly is detected in order to reduce network traffic and conserve battery life of both the monitor device and the communication device (e.g. paragraph [0027]). Fu’584 further discloses wherein such a system retrieves monitoring data, runs an analysis of the monitoring data, determines if more monitoring information is needed in order to reach a decision on course of action, and if more data is needed requesting more data from the device (e.g. paragraphs [0050], [0053]). Likewise, in the same problem-solving area Spencer’929 discloses wherein a device can continuously transmit a subset of the total available data (e.g. data at a lower resolution, etc.) to an analysis station. The analysis station analyzes the received data to determine if it indicates an anomaly, and if it is indicated the station can request more data (i.e. data from the same time frame at a higher resolution, etc.). The higher resolution data can be analyzed using a more rigorous analysis methodology to confirm or refute the detected anomaly (e.g. paragraph [0025]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Claus’581, with a configuration in which the hub, being used as an analysis device, receives a lower-resolution data set until an anomaly is detected, at which point the analysis device/hub initiates a request for more information from the monitoring instrument as taught by either Fu’584 or Spender’929, since such a modification would provide the predictable results of improving battery life of the device(s) and reducing network traffic while allowing for continuous analysis of the data to confirm or refute a detected anomaly in order to take corrective action for the anomaly.
Regarding claim 2, Claus’581 as modified discloses additionally adjusting an operating parameter of the surgical instrument based on the communicated recommendation (e.g. paragraphs [0011], [0021], [0024], [0035], [0045]).
Regarding claims 4 and 17, Claus’581 as modified discloses wherein the control circuit communicates the recommendation by suggesting a procedural modification to a user (e.g. paragraphs [0004], [0009], [0040], [0043], [0061]).
Regarding claims 7 and 8, Claus’581 as modified discloses wherein the control circuit is configured to analyze received data either or both of within a local network or by exporting data to a remote location for compilation (e.g. paragraphs [0006], [0010], [0028], [0032], [0057]).
Regarding claim 10, Claus’581 as modified discloses wherein the data source data is real-time data of a current procedure, and is therefore reasonably considered specific to the particular patient who is undergoing the current procedure (e.g. abstract; paragraphs [0010], [0015], [0021], [0022], [0032]).
Regarding claim 13, Claus’581 as modified discloses wherein the recommendation is based on a particular surgical instrument positioned within the surgical site (e.g. abstract - ocular surgical instrument; [0004] - environmental cues related to the medical instrument; [0010], [0024], [0048]).

Claims 5, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Claus’581 in view of either Fu’584 or Spencer’929 as applied to claims 1 and 12 above, and further in view of Alvi et al. (US 2021/0358599 A1, hereinafter Alvi’599).
Regarding claims 5 and 15, Claus’581 as modified discloses the invention substantially as claimed, but does not expressly disclose wherein the control circuit is configured to analyze the received data and the stored set of data specifically using a supervised learning technique. In the same problem-solving area, Alvi’599 teaches that it is known to use machine learning algorithms based on collected surgical data including video data of a surgical procedure as well as other surgical outcomes to determine surgical weights in a decision tree structure in order to recommend a preferred surgical route (e.g. abstract; paragraphs [0024], [0066], [0119]), to identify an action to recommend in a given circumstance (e.g. paragraphs [0075], [0087]), or to detect a particular type of tool being used (e.g. paragraph [0134]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Claus’581, with use of a supervised learning technique such as a learning tree training of a machine learning algorithm based on surgical data as taught by Alvi’599, since such a modification would provide the predictable results of allowing the surgical data to be used automatically and in real-time to recommend a preferred surgical route, identify an action to recommend in a given circumstance, or perform other functions such as detecting a type of tool being used in a particular procedure.
Regarding claims 21 and 22, as it already modifies Claus’581, Alvi’599 discloses wherein the configuration of the control circuit to analyze further comprises analyzing the stored set of data for surgical outcomes associated with currently used operating parameters of the surgical instrument; analyzing other potential operating parameters associated with the surgical instrument or other surgical instruments; and identifying correlations linking specific operating parameters of the surgical instrument or the other surgical instruments with specific surgical result outcomes (e.g. paragraphs [0020], [0025], [0129], [0130]). Alvi’599 discloses that such a technique improves procedural consistency across entities involved in performance of the surgeries in order to improve outcomes of a surgery (e.g. paragraph [0027]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Claus’581 in view of either Fu’584 or Spencer’929 as applied to claims 1 and 12 above, and further in view of Messerges (US 2008/0114212 A1, hereinafter Messerges’212).
Regarding claims 6 and 16, Claus’581 as modified discloses the invention substantially as claimed, but does not expressly disclose wherein the control circuit is configured to analyze the received data and the stored set of data specifically using an unsupervised learning technique. In the same problem-solving area, Messerges’212 teaches that it is known to use principal component analysis (an unsupervised machine learning technique) based on collected surgical data in order to identify key features associated with surgical phases and/or intervention, which can then be used to determine desired alarm behavior for each surgical phase (e.g. paragraph [0037]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Claus’581, with use of an unsupervised learning technique such as a learning tree training of a machine learning algorithm based on surgical data as taught by Messerges’212, since such a modification would provide the predictable results of allowing the surgical data to be used in order to identify key features associated with surgical phases and/or interventions, and which can be utilized in order to determine a desired alarm behavior for each surgical phase being analyzed.

Claims 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claus’581 in view of either Fu’584 or Spencer’929, and further in view of Fox et al. (US 2017/0035514 A1, hereinafter Fox’514).
Regarding claim 19, Claus’581, discloses a data source (e.g. sensor data 201, image data 204); a surgical instrument configured to perform a particular surgical procedure defined by a control program (e.g. abstract - ocular surgical instrument for phacoemulsification; paragraphs [0004], [0005], [0007], [0010], [0021], [0022]; handpiece 110); and a control circuit (e.g. paragraph [0021] - surgical instrument controller; [0026] - host modules, controller modules; instrument control 302; [0038] - phaco instrument monitoring 301 comprises a processing logic for analyzing reported sensor data, sent to instrument control module 302, which processes data from both image analysis and sensor data to provide an appropriate instrument response), wherein the control circuit is configured to: receive an input from the data source (e.g. [0038], [0043], [0045], [0046], [0053], [0054]; Fig. 6); analyze the received data against a stored set of data to optimize an outcome of the particular surgical procedure (e.g. paragraphs [0028], [0032], [0034], [0057]); determine a recommendation based on the analyzed data (e.g. paragraphs [0004], [0043] - alerting the surgeon); and  adjust an operating parameter of the surgical instrument based on the determined recommendation (e.g. paragraphs [0011], [0021], [0024], [0035], [0045]).
Further regarding claim 19, and with claims 1 and 12 above Claus’581 discloses the invention substantially as claimed, but does not expressly disclose detecting an irregularity based on the received data, and requesting the surgical instrument to transmit additional data based on the detected irregularity. Claus’581 does disclose as cited above detection of surgical events from received data and the goal of delivering a desired response accurately and rapidly in order to alter a surgical procedure and/or improve the outcome by enhancing the surgeon’s ability to perform the procedure (e.g. abstract; paragraphs [0005], [0007]-[0010], [0037], [0038], [0045]). In the same problem-solving area, Fu’584 teaches that it is known when monitoring health of individuals to recognize anomalies (i.e. irregularities) based on the monitoring, diagnose the cause of the anomalies, and take corrective action based on the diagnosis. Fu’584 additionally discloses monitoring the state of the device, recognizing anomalous states of the devices, and diagnosing the cause of such anomalous states to take corrective action (e.g. paragraphs [0002], [0017]). Fu’584 discloses wherein the monitor can select to only communicate with the external device (e.g. a surgical hub) when an anomaly is detected in order to reduce network traffic and conserve battery life of both the monitor device and the communication device (e.g. paragraph [0027]). Fu’584 further discloses wherein such a system retrieves monitoring data, runs an analysis of the monitoring data, determines if more monitoring information is needed in order to reach a decision on course of action, and if more data is needed requesting more data from the device (e.g. paragraphs [0050], [0053]). Likewise, in the same problem-solving area Spencer’929 discloses wherein a device can continuously transmit a subset of the total available data (e.g. data at a lower resolution, etc.) to an analysis station. The analysis station analyzes the received data to determine if it indicates an anomaly, and if it is indicated the station can request more data (i.e. data from the same time frame at a higher resolution, etc.). The higher resolution data can be analyzed using a more rigorous analysis methodology to confirm or refute the detected anomaly (e.g. paragraph [0025]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Claus’581, with a configuration in which the hub, being used as an analysis device, receives a lower-resolution data set until an anomaly is detected, at which point the analysis device/hub initiates a request for more information from the monitoring instrument as taught by either Fu’584 or Spender’929, since such a modification would provide the predictable results of improving battery life of the device(s) and reducing network traffic while allowing for continuous analysis of the data to confirm or refute a detected anomaly in order to take corrective action for the anomaly.
Still further regarding claim 19, Claus’581 as so modified discloses the claimed invention but does not disclose expressly that the control circuit resides within the surgical instrument rather than a hub or elsewhere in the integrated surgical system. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Claus’581 with such a location for the control circuit, because Applicant has not disclosed that placement of the control circuit in any particular location provides an advantage, is used for a particular purpose, or solves a stated problem. The instant disclosure makes no mention whatever of a control circuit being located in the surgical instrument except within the language of claim 19, and makes no mention of any advantage derived from that location. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the control circuit being located in a hub or as part of the integrated surgical system as taught by Claus’581, because it provides a real-time means for analysis of the image data and instrument monitoring, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Claus’581. Therefore, it would have been an obvious matter of design choice to modify Claus’581 to obtain the invention as specified in the claim(s).
Regarding claim 9, and further regarding claim 19, Claus’581 discloses the invention substantially as claimed, but does not expressly disclose wherein the stored data set comprises data gathered during previous surgical procedures. In the same problem-solving area, Fox’514 teaches that it is known to facilitate clinical decisions during a surgical procedure (e.g. catheterization) by storing historical intervention data representative of past surgical procedures. Fox’514 additionally stores the current procedure data in the database along with the historical intervention data, and analyzes the current data against historical procedure data to determine past procedures that have a similarity to the current procedure in order to transmit decision support data that identifies options for the next procedural steps that could be taken and indicates a likely clinical outcome associated with those steps (e.g. paragraphs [0006]-[0008]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Claus’581, with storing of data gathered during previous surgical procedures as taught by Fox’514, since such a modification would provide the predictable results of allowing analysis of current data against historical procedure data to determine past procedures that have a similarity to the current procedure in order to transmit decision support data that identifies options for the next procedural steps that could be taken and indicates a likely clinical outcome associated with those steps.
Regarding claims 11 and 20, as it modifies Claus’581, Fox’514 discloses wherein the control circuit is configured to update the stored set of data with the communicated recommendation (e.g. paragraph [0077]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Claus’581 in view of either Fu’584 or Spencer’929, further in view of Fox’514 as applied to claim 19 above, and further in view of Alvi’599.
Regarding claim 23, Claus’581 as modified discloses the invention substantially as claimed, but does not expressly disclose wherein the configuration of the control circuit to analyze further comprises analyzing the stored set of data for surgical outcomes associated with currently used operating parameters of the surgical instrument; analyzing other potential operating parameters associated with the surgical instrument or other surgical instruments; and identifying correlations linking specific operating parameters of the surgical instrument or the other surgical instruments with specific surgical result outcomes. In the same problem solving area, Alvi’599 teaches such an analysis and identification of correlations as cited above and set forth in e.g. paragraphs [0020], [0025], [0129], [0130]). Alvi’599 discloses that such a technique improves procedural consistency across entities involved in performance of the surgeries in order to improve outcomes of a surgery (e.g. paragraph [0027]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Claus’581, with analysis of stored data for surgical outcomes to operational parameters to identify correlations linking specific operating parameters of the instrument with specific surgical outcomes as taught by Alvi’599, since such a modification would provide the predictable results of improving procedural consistency across entities involved in performance of the surgeries in order to improve outcomes of a surgery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Kassab (US 2018/0294060 A1) and Hunter et al. (US 2017/0132385 A1) are considered to teach the analysis and correlation steps of new claims 21-23 in a similar manner to Alvi’599.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
19 May 2022